Opinion by
Head, J.,
We are not persuaded that the Orphans’ Court erred in making the order complained of. The expense of the bond provided by the substituted trustee is security for those who survived the cestui que trust, and take the principal estate, but it is also security to the cestui que trust, and is made necessary in the administration of the life estate as well as in the safeguarding of the interests of those who succeed to the fund. Generally speaking, the interest and not the principal of a trust fund must bear the expense of administering it: Spangler’s Est., 21 Pa. 335; Butterbaugh’s App., 98 Pa. 351. The substituted trustee held the fund as well for the cestui que trust as for his children or the other possible legatees. The income from the estate is large and there is nothing in the will to show that the testator intended to charge the principal with any of the costs of administration. The cases in which the premiums were paid by trustees in the purchase of securities have no bearing on the question before us. The premium is a part of the cost of the obligation. It is the conversion of the estate from one form into another and is in no sense cost of administration. It is the expectation of the investor that the value of the security'will continue, in which case there is no loss, or the premium is paid because of the greater security which the obligation affords to the estate. Circumstances may exist where on equitable *332principles a division of expenses should be made, but we are not convinced that an error was committed in this case.
The decree is, therefore, affirmed.